Citation Nr: 1133314	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a left groin injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a left groin injury.  When this case was previously before the Board in January 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The Board also remanded the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) in January 2010.  Based on the receipt of additional evidence, the RO, by rating action dated June 2011, granted service connection for it.  This decision, accordingly, is limited to the issue set forth on the cover page.


FINDINGS OF FACT

1.  Any complaints involving the left groin in service were acute and transitory and resolved without residual disability.  Nothing was noted on separation examination or for years after service.

2.  A left groin condition was initially manifested many years after service, and there is no competent and probative evidence linking it to service.


CONCLUSION OF LAW

Residuals of a left groin injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In July 2004 and April 2010 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2010 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the report of a VA examination.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records disclose the Veteran was seen in June 1967 and complained of pain in the left inguinal area.  He again reported pain in the left groin in January 1968.  

VA outpatient treatment records show that in June 2002, the Veteran complained of left groin/scrotal pain on and off.  It was indicated he had been seen by urology for the same complaint in the past, and it was thought to be cord pain and a possible left inguinal hernia.  The assessment was possible left inguinal hernia.  When he was seen in May 2007, the Veteran related he injured his groin in Vietnam and was hospitalized for two weeks for it.  He stated he still had intermittent left-sided groin pain.  The assessment was chronic left-sided scrotal pain of unknown etiology.

On VA examination in March 2011, the Veteran asserted that when he landed in Da Nang, he was "stamped" in a bunker and injured his left groin.  He claimed he had bruises on the groin, and swelling of the scrotum.  He maintained that when he returned to his unit, he was treated at a field hospital for two weeks with pain medication.  He insists he has had crushing pain of the left groin since the in-service injury.  Following an examination, the diagnosis was left groin muscle strain.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records show that when he was seen in June 1967, there was no lymphadenopathy.  Contrary to the Veteran's recent claim, he did not report an injury to the groin in service.  It must also be noted that the separation examination in January 1968 made no mention of a left groin injury.  

The Board acknowledges the Veteran claims he sustained an injury to the left groin in service.  The fact remains there is no objective evidence of any such injury.  In addition, when seeking treatment for left groin complaints, except for his outpatient visit in May 2007, the Veteran has made no mention of an in-service injury.  In fact, in August 2005, he reported a three-day history of left lower abdominal pain.  He described left groin pain for one day in March 2006.  The Board concludes that, having provided conflicting accounts of the duration of left groin pain, the Veteran's report of an in-service injury is not credible.  Service treatment records show isolated complaints of in-service groin pain thought related to a spermatocele or urinary complaints.  No history of injury was reported.

It is also significant to point out that the initial indication following service of any left groin complaints is in 2002, more than 34 years following service.  The Board acknowledges the VA examiner diagnosed a left groin muscle strain in March 2011.  However, she concluded it was not related to service.  She observed there was no physical evidence of a left groin disability, and that the Veteran's problems pertaining to urination were most likely due to benign prostatic hypertrophy.  Thus, the evidence establishes that residuals of a left groin injury were initially demonstrated more than 30 years following the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

There is no competent and probative medical evidence linking any current left groin disability to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of a left groin condition.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran has residuals of an injury to the left groin that are related to service, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a left groin injury is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


